                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                      )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )      No.:   3:10-CR-110-TAV-HBG-8
                                                 )
  DORIAN JOHNSON,                                )
                                                 )
                Defendant.                       )


                        MEMORANDUM OPINION AND ORDER

         Defendant has moved for a reduction in his term of imprisonment pursuant to the

  First Step Act [Doc. 570]. The Federal Defender Services of Eastern Tennessee filed a

  notice stating it does not intend to file any pleadings in this proceeding [Doc. 584], and the

  government responded to defendant’s motion [Doc. 585]. This matter is ripe for resolution.

  The Court holds that defendant is not eligible for a reduction under Section 404 of the

  First Step Act. Accordingly, the Court will DENY defendant’s motion [Doc. 570].

  I.     Background

         November 18, 2011, defendant pleaded guilty Count Twelve of the first superseding

  indictment, charging him with distribution of five grams or more of cocaine base in

  violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) [Docs. 6, 243, 342]. On March 12, 2012, the

  Court sentenced the defendant to 188 months’ imprisonment, followed by six (6) years of

  supervised release [Doc. 342]. Defendant filed several post-conviction motions pursuant

  to 28 U.S.C. §§ 2255, which were denied [Docs. 411, 439, 538]. Defendant now seeks to

  reduce his sentence under Section 404 of the First Step Act [Doc. 570].



Case 3:10-cr-00110-TAV-HBG Document 600 Filed 04/07/21 Page 1 of 3 PageID #: 2600
  II.    Analysis

         Once a Court imposes a sentence, its judgment is generally final with a few narrow

  exceptions. Freeman v. United States, 564 U.S. 522, 526 (2011); see also 18 U.S.C.

  § 3582(b) (“Notwithstanding [certain specified exceptions,] a judgment of conviction that

  includes such a sentence constitutes a final judgment for all other purposes.”). Section 404

  of the First Step Act provides such an exception to the general rule against modifications

  to sentences. First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222

  (2018).

         If a court imposed a sentence for a “covered offense,” as defined in § 404(a) of the

  First Step Act, then on the defendant’s motion, the court “may . . . impose a reduced

  sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220;

  124 Stat. 2372) were in effect at the time the covered offense was committed.” Id. § 404(b).

  Section 404(a) defines a covered offense as “a violation of a Federal criminal statute, the

  statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of

  2010.” § 404(a). Section 2 of the Fair Sentencing Act amended the quantities of cocaine

  base, commonly known as crack cocaine, necessary to trigger certain mandatory minimum

  sentences under section 841(b)(1). Fair Sentencing Act, Pub. L. No. 111-220, § 2, 124

  Stat. 2372, 2372 (2010).

         Here, defendant’s offense of conviction is not a “covered offense.” The record

  reflects that defendant was sentenced based on his conviction for distributing cocaine base

  in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). However, his sentence was not

                                               2


Case 3:10-cr-00110-TAV-HBG Document 600 Filed 04/07/21 Page 2 of 3 PageID #: 2601
  impacted by the enactment of Sections 2 or 3 of the Fair Sentencing Act. The Act did not

  modify the statutory penalties set forth in 21 U.S.C. § 841(b)(1)(C), so defendant is

  ineligible for a sentence reduction. United States v. Willis, No. 19-1723, 2020 U.S. App.

  LEXIS 4244, at *5 (6th Cir. Feb. 11, 2020); accord United States v. Birt, 966 F.3d 257,

  264 (3d Cir. 2020) (“the text and effect of § 841(b)(1)(C) are the same now as before”);

  United States v. Martinez, 777 F. App’x 946, 947 (10th Cir. 2019) (“The Fair Sentencing

  Act had no effect on § 841(b)(1)(C)”).

         Defendant additionally mentions United States v. Havis as a possible basis for relief.

  927 F.3d 382, 387 (6th Cir. 2019) (en banc) (per curiam). Havis has no impact here on the

  First Step Act analysis, as it announced a new procedural rule about the scope of the

  Sentencing Guidelines’ definition of a “controlled substance offense.” Additionally, Havis

  does not provide relief on collateral review. Bullard v. United States, 937 F.3d 654, 657

  (6th Cir. 2019).

         Accordingly, defendant’s offense of conviction is not a “covered offense” under

  Section 404 of the First Step Act, and therefore, he is not entitled to relief. Defendant’s

  pro se motion for a sentence reduction under the First Step Act [Doc. 570] is therefore

  DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               3


Case 3:10-cr-00110-TAV-HBG Document 600 Filed 04/07/21 Page 3 of 3 PageID #: 2602
